DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-9 in the reply filed on 03/03/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. (WO 2017/184957). 
Regarding claims 1, 3, 5-6, 8 Gogotsi discloses bonded composite composition coating comprising any one or more two-dimensional transition metal carbide and one or more polymers and copolymers comprising oxygen-containing functional groups (e.g., --OH and/or--COOH) and/or amine-containing functional groups and/or thiol-amine-containing functional groups (which encompasses functional group comprising saturated or unsaturated hydrocarbon having C1-C25 alkyl) and/or thiol are bonded or are capable of bonding with the surface functionalities of the two-dimensional transition metal carbide materials, and wherein the polymers/copolymers and MXene material are present in a weight ratio range of from 2:98 to 5:95 (claim 28). The MXene particles are 2-dimensional (para 0063). It would be obvious to one of ordinary skill in the art at the time the application was filed to form two coating of polymers comprising functional group on to the surface of 2-D MXene particle where the first coating is polymer containing amine functional group (corresponding to the functional group comprising a saturated or unsaturated hydrocarbon) and second coating corresponds to organic protective film formed on the surface of surface modified 2-D MXene particle. 
While there is no disclosure that the 2-D MXene particle is a passivated 2-D MXene particle as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. passivated 2-D MXene particle, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Gogotsi and further that the prior art structure which is a 2-D MXene particle identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 2, As Gogotsi discloses functional group such as amine functional group as presently claimed, it therefore would be obvious that functional group would intrinsically be capable of forming an ionic or a covalent bond between a MXene surface and a surface modifying precursor comprising the saturated or unsaturated hydrocarbon dispersed in an organic phase. 
Regarding claim 7, Gogotsi discloses two-dimensional materials include MX-ene compositions; i.e., those comprising the nominal unit cell composition M.sub.n+1X.sub.n.  While a range of such compositions are exemplified herein, the invention is not limited to those compositions so exemplified, and include any and all of the compositions described herein, for example, those having crystalline phase stoichiometries of M.sub.n+1X.sub.n, wherein M is at least one Group IIIB, IVB,  VB, or VIB metal, each X is C, N, or a combination thereof, and n=1, 2, or 3 (para 0005) and also discloses the claimed empirical formula 2 in paragraph 6. 
Regarding claim 9, As Gogotsi discloses 2-D MXene particle of claim 1, it therefore would be obvious to one of ordinary skill in the art to adjust the amount of surface charge of the MXene particle to a desired range by adjusting the molecular weight, composition, and/or substituent of the saturated or unsaturated hydrocarbon in the surface-modified 2- dimensional MXene particle.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. (WO 2017/184957) in view of Ghidiu et al. (US 2017/0294546).
Regarding claim 4, Gogotsi fails to disclose 2-D MXene particle surface modified with functional group is dispersed in an organic solvent forming a protective film.
Whereas, Ghidiu discloses a method comprises (a) applying a MXene dispersion 
onto a substrate surface, said MXene dispersion comprising or (consisting essentially of) at least one type of MXene platelets dispersed in a solvent; and (b) removing at least a portion of solvent so as to provide a coated film of at least one layer of MXene platelets oriented to be essentially coplanar with the substrate surface; said coated film being electrically conductive (para 0020). MXene dispersion comprising an organic solvent, preferably a polar solvent such as an alcohol solvent (para 0174). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to disperse 2-D MXene particle surface modified with functional group of Gogotsi in an organic solvent as taught by Ghidiu motivated by the desire to form a strong protective film. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788